United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-204
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 2, 2012 appellant, through counsel, filed an application for review of the
Office of Workers’ Compensation Programs’ (OWCP) June 6 and October 3, 2012 merit
decisions denying his traumatic injury claim. The appeal was docketed as No. 13-204. After
considering the evidence of record, the Board finds this case is not in posture for a decision.
Appellant’s August 7, 2008 occupational disease claim was accepted for bilateral medial
meniscal tears in File No. xxxxxx570. His July 27, 2009 claim was accepted under File No.
xxxxxx577 for traumatic arthropathy of both legs, bilateral medial and lateral meniscal tears.
Appellant’s October 5, 2010 claim for an occupational disease was accepted under File No.
xxxxxx710 for bilateral lower leg localized primary osteoarthritis and bilateral osteochondritis
dissecans. He returned to work in a limited-duty capacity on July 20, 2011 and worked on that
date and July 21, 2011.
This appeal involves appellant’s July 26, 2011 traumatic injury claim (File No.
xxxxxx849), in which he alleged an exacerbation of his bilateral knee injuries when he returned
to work on July 21 and 22, 2011. His claim was originally denied by decision dated
September 9, 2011 finding that he had failed to establish that his medical condition was causally
related to the accepted events. Appellant requested reconsideration.

In a decision dated June 6, 2012, OWCP denied modification of its September 9, 2011
decision. The claims examiner reviewed the medical evidence of record and referenced certain
medical evidence contained in File No. xxxxxx710, which included a functional capacity
examination and second opinion examination pertaining to appellant’s work capacity on the day
he returned to work. In an October 3, 2012 decision, OWCP, in denying modification of its
June 6, 2012 decision, discussed the history of appellant’s previously accepted injuries, as well
as the medical evidence of record in the instant case as it related to appellant’s knee condition
prior and subsequent to his return to work on July 21, 2011.
The Board finds that it is essential to review the medical evidence contained in File Nos.
xxxxxx570, xxxxxx577 and xxxxxx710 in order to render a full and fair adjudication of the
present appeal. Due to the overlapping nature of the claims, the evidence contained in those case
records will necessarily bear directly on appellant’s claim for compensation in File No.
xxxxxx849. Without reviewing the case records in File Nos. xxxxxx570, xxxxxx577 and
xxxxxx710, the Board is unable to determine whether OWCP properly considered all relevant
evidence in rendering its final decision. Accordingly, this case will be remanded for OWCP to
consolidate case File Nos. xxxxxx849, xxxxxx570, xxxxxx577 and xxxxxx710. Reconstruction
of the record will be followed by a de novo decision on the merits of the claim, in order to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 3 and June 6, 2012 decisions be set aside and the case remanded for further development
consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

